DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-7 are pending and under consideration in this action. Claims 5-7 are newly added.

Claim Objections
Claim 1 is objected to because of the following informalities: The claim is directed a product, but aurrently as written, the phrase “is formed by” in line 1 appears to indicate that method steps of producing the strip should follow. Thus, to put the claim in better form, Examiner kindly suggest amending “is formed by” in line 1 so that it is more indicative that the following elements are those that make up the product (e.g., “comprising,” “is formed of,” “is composed of,” etc.).
Claim 2 is objected to because of the following informalities: to put the claim in better form, Examiner kindly suggests amending “will have” in line 3 to present tense to indicate present possession or sense of the following element.  
Claims 3 and 5 are objected to because of the following informalities: “4,5” should be “4.5” (line 3 of both claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The strip" in line 1. There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of “a strip.”
Claim 1 recites the limitation "the tube-shaped compartments" in line 3. There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of “tube-shaped compartments.” It is unclear if “the tube-shaped compartments” is intended to be referring to the “compartments” introduced in line 1. If Applicant intends for “the tube-shaped compartments” to refer to the “compartments” introduced in line 1, Examiner kindly suggests using consistent terminology for each component throughout the claim set for clarity.
Claim 1 recites the limitation “within it an acaricide substance is deposited” in line 5. It is unclear what “it” is referring, and therefore unclear where the acaricide substance is to be deposited i.e., if the acaricide substance is intended to be deposited in the inlet passages of the compartments or if the acaricide substance is intended to be deposited elsewhere within the strip (e.g., impregnated with the strip material).
Claim 1 recites “an acaricide substance” in line 5. It is unclear if this is intended to be the same “acaricide substance” introduced in line 2 or a different acaricide substance. If the “acaricide substance” in line 5 is intended to be the same acaricide substance in line 2, Examiner kindly suggests amending the limitation in line 5 to recite “the acaricide substance”
Claim 1 recites “that acts by contact” in line 6. It is unclear what is to act by contact, e.g., if the acaricide substance acts by contact, if the strip itself acts by contact, etc. For improved clarity, Examiner kindly suggest explicitly reciting what “that” is referring to.
Claim 1 recites the limitation "the containing strip" in line 6. There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of “a containing strip.” If Applicant intends to mean the strip as recited in the preamble, Examiner kindly suggests using consistent terminology for each component throughout the claim set for clarity.
Claims 4, 6, and 7 recite the limitation "the composition" in line 3 of claim 4 and line 2 of claims  6 and 7.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a composition.
With regards to claims 4, 6, and 7, the claims recite the limitation “oxalic acid having a molecular weight 126.07.” This language is unclear because oxalic acid is known to have a molecular weight of 90.03 g/mol while oxalic acid dihydrate is known to have a molecular weight of 126.07. Thus, for clarity of which form of oxalic acid the claims are intended to encompass, Examiner kindly suggests amending the claim to recite the specific form of oxalic acid.
Claims 4, 6, and 7 contain the trademark/trade name Vaseline®. When a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a petroleum jelly-based product and, accordingly, the identification/description is indefinite. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites that the compartments of the strip have an open inlet at one end and a closed inlet at the other end. Claim 2, however, depends from claim 1, which requires the inlet at both ends to be open. Thus, claim 2 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Probasco et al. (Probasco) (US 2015/0366215 A1; published Dec. 24, 2015), Watkins (US 6,646,014 B2; published Nov. 11, 2003), and Kemp et al. (Kemp) (US 6,096,350; published Aug. 1, 2000).
Applicant claims the strip containing acaricide, is formed by a variety of compartments, placed in parallel and joined to each other, that serve to house an acaricide substances, in semi-solid state, characterized in that the tube-shaped compartments, by their internal part will be: square, rectangular, cylindrical, hexagonal, or any other geometrical shape and the inlet open at both ends, the inlet passage less than 5 mm, within it an acaricide substances is deposited, that acts by contact, the sizes of the containing strip are ranging from 10 mm to 500 mm long, from 10 mm to 400 mm, wide, from 1 mm and 5 mm high, the said limits included.

Probasco discloses compositions for controlling a honey bee parasitic mite or for the treatment or prevention of a parasitic mite infestation in a honey bee hive, and discloses a miticidal delivery device, wherein the device is a corrugated strip comprising a liquid composition (abstract). 
The delivery devices include strips, corrugated strips, controlled release corrugated strips, tablets, reservoirs, polymer discs, trays, and evaporation devices (para.0095). Corrugated sheets useful in the methods are preferably single-faced sheets (i.e., cardboard having a plain sheet on one side to which a corrugated sheet is affixed). Corrugated sheets useful in the methods may also be double-faced. Single wall and double wall honeycomb cardboard may be used (par.0092, 0094; Figure 5). The corrugated sheets read on tube-shaped compartments in parallel and joined to each other with an inlet passage and an inlet open at both ends.
The corrugated cardboard useful in the methods are between about 1-2 mm in thickness (para.0092), reading on the containing strip being from 1-2 mm high and the inlet passage being less than 5 mm.
In an embodiment, the strips may be about 1-2 inches in width (reading on about 25.4-50.8 mm wide) and 12-24 inches in length (reading on about 304.8-609.6 mm long) (para.0095).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
The composition comprises hop beta acids for use in treating or preventing a mite infestation in a honey bee hive. The beta acids kill parasitic mites on contact, and the honey bees disperse the hop beta acids throughout the honey bee hive (para.0042). In an embodiment, a hop derivative is provided in an encapsulated formulation (liquid or powder). Preferably, a hop derivative in liquid powder form is encapsulated in a coating that breaks down slowly inside the beehive. The coating provides for the long-term release of the hop derivative. Preferably, the composition is released over the course of two to six weeks. Specific materials suitable for use in capsule materials include gels and include, for example, hollow fibers, hollow tubes or tubing which release a hop derivative or other compounds through the walls, capillary tubing which releases the compound out of the tubing, polymeric blocks of different shapes, e.g., strips and corrugated strips (para.0075). 

Probasco discloses the composition in the corrugated strip is a liquid composition. Probasco also discloses that the composition may be encapsulated in various capsule materials, such as gels. Probasco does not appear to exemplify the encapsulation of the liquid composition. Watkins and Kemp are relied upon for the motivation to select a gel as the encapsulation material. The teachings of Watkins and Kemp are set forth herein below.

Watkins discloses a method for the control of various diseases in bee-hives by applying to the bee-hives an effective amount of an essential oil in a slow-release formulation (abstract). Kemp’s methods encompass a method for the control of acarid (col.1, ln.6-10). In particular, Varroasis is an infestation of European honeybee colonies with the ectoparasitic mites belonging in the order of acaricides (col.2, ln.10-15).  
The composition is a slow-release formulation, which preferably provides controlled delivery of the active ingredient over a period of 5-6 weeks, which is the period constituting at least one varroa mite reproductive cycle (col.1, ln.43-46; col.2, ln.26-42). The slow-release formulations are gel formulations which may be on bee-acceptable supports (col.3, ln.19-27).
Kemp discloses compositions and methods for disinfecting bee colonies for preventing or treating disease in honey bees, honey bee larvae, and honey bee hives (abstract). The diseases may be those that arise from mites (col.1, ln.13-23). In an embodiment, the composition is in the form of a gel which elicits, upon drying a strong cleaning instinct in the honey bees, causing the honey bees to transport the dried composition to a location outside of the hive (col.3, ln.5-10).

	With regards to the acaricide substance component of the strip of the instant claim 1, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Probasco with the teachings of Watkins and Kemp and encapsulate Probasco’s composition into a slow-release gel formulation (reading on substance in semi-solid state) such as those disclosed in Watkins prior to putting the formulation into Probasco’s corrugated strips. One of ordinary skill in the art would have been motivated to do so as such a gel formulation would allow for long-term release of the active ingredient, e.g., throughout the duration of the period constituting at least one varroa mite (a disease-causing mite) reproductive cycle. Furthermore, gel formulations also have the advantage that upon drying, the gel elicits a strong cleaning instinct in the honey bees, causing the honey bees to transport the dried composition (Kemp), and thus the pesticidal active ingredient, to a location outside of the hive, thus widening the distance of pesticidal activity. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Kemp and Watkins disclose that gel formulations are suitable for use with beehives, Watkins discloses that the gel formulations may be used with bee-acceptable supports, and Probasco disclose that their composition may be encapsulated within a gel and discloses that the delivery device may be controlled release corrugated strips. 
	With regards to the limitation in the instant claim 2 wherein the compartments have an open inlet and a closed inlet at the other end, the limitation appears to be a design choice that one of ordinary skill in the art would routinely optimize. As discussed above, Probasco discloses various types of delivery devices including those that have a closed end and an open end (e.g., trays, reservoirs, evaporation devices). In the strip of the combined teachings of Probasco, Kemp, and Watkins, which is directed to having a slow-release gel formulation comprising the active ingredient in corrugated strips, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine optimization to determine the optimal number of openings in the delivery device (corrugated strip) of the combined teachings of the cited prior art references to obtain the optimal access of the gel formulation to the bees and mites and obtain optimal release of the active ingredient from the gel while also having optimal containment of the gel formulation in the corrugated strip delivery device. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
Claims 1-7 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616